EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Paul LaVanway on 1/27/2022.
The application has been amended as follows: 

1. (Currently Amended)	A method comprising:
	attaching a bone cutting guide having a body defining a longitudinal cutting slot to a bone;
	making a first longitudinal cut through the bone boneboneusing the bone cutting guide;
	making a second longitudinal cut between the proximal end of the boneboneusing the bone cutting guide, wherein the second longitudinal cut is radially offset from the first longitudinal cut and intersects the first longitudinal cut;
	making a transverse cut adjacent the proximal end of the bone
	making a transverse cut adjacent the distal end of the bone
	removing a bone wedge from the bone
 	moving a distal portion of the bonebonebonebone

2. (Original)	The method of claim 1, wherein the second longitudinal cut is radially offset from the first longitudinal cut from 10 degrees to 50 degrees.

3. (Original)	The method of claim 1, wherein making the first longitudinal cut and making the second longitudinal cut comprises making the second longitudinal cut prior to making the first longitudinal cut.

4. (Canceled)

5. (Currently Amended)	The method of claim [[4]] 1, wherein attaching the bone cutting guide to the bonecomprises inserting a fixation member[[s]] through at least one fixation aperture defined by the body.

6. (Currently Amended)	The method of claim 1, wherein 
	making the first longitudinal cut through the bonebone
	making the second longitudinal cut through the bonethe medial side of the bone

7. (Currently Amended)	The method of claim 1, wherein moving the distal portion of the bonebonebone

8. (Currently Amended)	The method of claim 7, wherein the bone is a metatarsal, and bone



10. (Original)	The method of claim 9, wherein fixing the distal portion with respect to the proximal portion comprises applying at least one of a bone plate, a pin, a screw, and a staple across a joint separating the distal portion from the proximal portion.

11. (Currently Amended)	The method of claim 1, 
	wherein removing the bone wedge from the bonebone
 	moving the distal portion of the bonebone
	further comprising inserting a bone member into the second gap.

12. (Currently Amended)	The method of claim 11, wherein the bone member is selected from the group consisting of the bone wedge removed from the bone

13. (Currently Amended)	The method of claim 11, wherein the second gap is on an opposite side of the bone

14. (Currently Amended)	A method comprising:
	making a first longitudinal cut through a boneboneboneusing a bone cutting guide having a longitudinal slot;
	making a second longitudinal cut extending from the proximal end of the boneboneusing the bone cutting guide, wherein the second longitudinal cut is radially offset from the first longitudinal cut and intersects the first bone
	removing the bone wedge from the bone
 	moving the first portion of the bonebonebonebone

15. (Original)	The method of claim 14, wherein the second longitudinal cut is radially offset from the first longitudinal cut from 10 degrees to 50 degrees.

16. (Currently Amended)	The method of claim 14, wherein the first portion comprises a dorsal portion of the bonebone

17. (Currently Amended)	The method of claim 14, wherein moving the first portion of the bonebone

18. (Currently Amended)	The method of claim 14, wherein moving the first portion of the bonebone

19. (Currently Amended)	The method of claim 14, 
	wherein removing the bone wedge from the bonebone
 	moving the first portion of the bonebone
	further comprising inserting a bone member into the second gap.

bone


II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Herz (US 2737835) discloses a method comprising forming a cut at 42 and forming a cut at 43, but Herz fails to disclose at least the cuts are longitudinal cuts. There would have been no obvious reason to modify the Herz method to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Herz method incapable of continuing to operate/behave in the particular manner set forth within the Herz reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. 

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/CHRISTIAN A SEVILLA/Primary Examiner, Art Unit 3775